PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/715,261
Filing Date: 16 Dec 2019
Appellant(s): CHANG et al.



__________________
Brian K. Prewitt
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 08/26/2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) 

(2) Response to Arguments 
(i)	Appellant argues that Shah fails to teach “determining whether a notch exists within a haptic playback waveform at a resonant frequency prior to modifying the haptic playback waveform to include a notch.” See the paragraph on page 5 of the Appeal Brief (AB). Examiner respectfully disagrees because the current claims 1, 6 and 11 do not recite “prior to modifying the haptic playback waveform to include a notch” as argued by the Applicant. See the Advisory Action. 
(ii)	Appellant goes on and argues in the paragraph on pages 5-6 of the AB:
“In the Advisory Action … While Claims 1, 6, and 11 do not explicitly recite that the determining step occurs “prior to modifying the haptic waveform to include a notch,” such a feature is necessarily inherent in Claim 1, 6, and 11 on account of elementary logic. Claims 1, 6, and 11 each recite that modification of a haptic playback waveform to include a notch at a resonant frequency occurs “responsive to the notch frequency differing from the resonant frequency.” For such modification (event B) to occur “responsive to notch frequency differing from the resonant frequency” (event A), it necessarily follows that the determination of “whether a frequency response of the haptic playback waveform has a notch with a notch frequency at approximately a resonant frequency of the haptic transducer” (event A) must occur “prior to modifying the haptic waveform to include a notch” (event B). Thus, while the exact language of “determining whether a frequency response of the haptic playback waveform has a notch with a notch frequency at approximately a resonant frequency of the haptic transducer” to occur “prior to modifying the haptic waveform to include a notch” is not explicitly recited in Claims 1, 6, and 11, such feature is necessarily present in Claim 1, 6, and 11 …. the prior art.”) (Emphasis added.)

	Examiner respectfully disagrees because the current claims 1, 6 and 11 recites “modifying the haptic playback waveform for playback to the haptic transducer,” which is different from “modifying the haptic waveform to include a notch” (assumed event B by Appellant,) as argued by the Appellant.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JIMMY H NGUYEN/
Primary Examiner, Art Unit 2626

Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                                            
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.